As filed with the Securities and Exchange Commission on April 15, 2011 Securities Act File No. 333-123257 Investment Company Act File No. 811-10325 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 330 x and/or Registration Statement Under the Investment Company Act of 1940 x Amendment No. 334 x MARKET VECTORS ETF TRUST (Exact Name of Registrant as Specified in its Charter) Madison Avenue, 19 th Floor New York, New York 10017 (Address of Principal Executive Offices) 293-2000 Registrants Telephone Number Joseph J. McBrien, Esq. Senior Vice President and General Counsel Van Eck Associates Corporation Madison Avenue, 19 th Floor New York, New York 10017 (Name and Address of Agent for Service) Copy to: Stuart M.
